DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant remarks of 02/03/2021, claims 1-5 have been amended.
Response to Arguments
Applicant's arguments filed on 02/14/2022 have been fully considered but they are not persuasive. Applicant argued that “…the invention is … a kind ergonomic preserving peripheral design for long term storage of a battery cell … and Arnold, the primary reference, teachings have any baring for the use of a magnetic field to disconnect power…”
Arnold discloses electronic switch, such as switch 109, used to activate or deactivate power (Para. # 50/ 72).  Beside that Mah expressly discloses a reed switch, as in reproduced figure 8, 219 of the Office Action (OA), and as commonly known as to its functionality, a reed switch is a switch which has been designed to facilitate the flow of current inside a circuit. It uses to control the rate at which current (power) is expected to flow inside a circuit. The reed switch of Mah used as a triggering switch electromagnetic block 255 (Para. # 0070). Therefore, applicant’s argument that Arnold or Mah is silent about an inductive magnetic field or reed switch is improper. The above statement described Arnold switch, further supported by Mah that the magnetic switch is a reed switch, which practically work as an inductive switch that uses a magnetic field concept to open and close in order to allow or prevent incoming current/power signals based on predetermined values; hence applicant argument is not proper. Mah describes that to the REED SWITCH BLOCK 219, reed switch 111 closes to turn the flashlight 11 on. When the SLIDE KNOB block 225, containing small magnet 115 is moved out of proximity to the REED SWITCH BLOCK 219, reed switch 111 opens to turn the flashlight 11 off (Para. # 0068). This indicates that reed switch also used in Mah reference to switch “ON” and “OFF” in order to control power as described above. 
Furthermore, as the rejections is based on combined references, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument argued above the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, the previous rejections have been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2005/0193742 in view of Mah (US 2004/0008510). 
With respect to claims 1 and 2, Arnold discloses a method and apparatus for long term flashlight battery storage (Para. # 0050, 0091: a high capacity lithium polymer battery that has a longer life span) comprising an external magnetic field to an inductive switch (Fig. 5, control switch 12, and magnetic sensor (see Fig. 2A/2B activation switch 205) to disconnect a battery (switching on and off) to the logic board of the device (see battery 1011 and board 1030 and enclosure 915). 

    PNG
    media_image1.png
    433
    768
    media_image1.png
    Greyscale

ARNOLD, however, does not expressly disclose Arnold discloses a method and apparatus for long term flashlight battery storage.
 Mah discloses, on the other hand, long term flashlight battery storage (see Figs 1-5, and reproduced figure 8 below). 

    PNG
    media_image2.png
    467
    739
    media_image2.png
    Greyscale

ARNOLD and Mah are analogous art because they are from the same field of endeavor namely Faraday flashlight and heat control device. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified personal heat control device to use in a flashlight battery storage device of ARNOLD in view of the teachings of Mah. 
The motivation is to use the inductive system light generating flashlight utilizing a magnet which is mounted to slide past current induction wire so as continuously operate with minimum energy for longer battery life. In addition to that, Mah discloses that an activation switch for external control is with an external smaller magnet which operates in conjunction with a reed switch to enable mechanical activation without the necessity to form a mechanical linkage between the inside and outside of the flashlight (See Para. # 0012.
With respect to claim 3, the combined references of Arnold and Mah disclose the method and apparatus for long term flashlight battery storage as described above, Mah further describes a packaging box for a flashlight as the magnetic field (see para. # 0053).

    PNG
    media_image3.png
    616
    840
    media_image3.png
    Greyscale

With respect to claim 4, the combined references of Arnold and Mah disclose the method and apparatus for long term flashlight battery storage as described above, further Arnold describes a strap (strap or garment with clip 1041; Para. # 0062); and using a sticker as a strap infrastructure to hold a magnetic field to the inductive switch to power off from a battery to the logic board of a device for limited use (Para. # 0071-0071 and 0073). 
With respect to claim 5, the combined references of Arnold and Mah disclose the method and apparatus for long term flashlight battery storage as described above, further Arnold describes a removable cuff as a strap infrastructure as the magnetic field Arnold describes a strap (strap or garment 1041; Para. # 0062).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859